Title: John Thaxter to Abigail Adams, 2 December 1781
From: Thaxter, John
To: Adams, Abigail


     
      Amsterdam Decr. 2d. 1781
     
     ’Tis a pleasing Reflexion to one absent, that his Correspondence with his friends meets with no untoward Accidents, even though the subject matter of his Scralls should be in a stile little interesting or entertaining. But I am deprived of even this satisfaction, for almost all my Letters are on board the Indian. It is needless for me to add an Apology after this, especially as Newman, Brown, Skinner, Hayden &c. were to have sailed under Convoy of this same Indian. I had the honor to write You by a Brig bound to Philadelphia commanded by Capt. Reeler, which sailed in Septr. or October. I also answered a polite Letter from Miss Nabby by the same Opportunity. I hope they will arrive safe. If they do not, I hope my dear friends will pardon my not attempting any thing further against so decisive a fatality.
     With the most unfeigned Joy, I congratulate You at this late period on the glorious News of the surrender of Cornwallis. It is an Event that has acquired much Reputation to our Arms in Europe; nor has the humidity of this Climate prevented its Inhabitants from exhibiting some symptoms of Life and Warmth on the Occasion. Indeed I must say that this is a peculiar People; but whether zealous of good Works or saved of the Lord, is not for me to determine.
     I believe I promised You, Madam, in a former Letter to transmit You some Account of this Country. What Demon of Madness or Folly seized me at that time, to precipitate myself into so rash an Engagement I know not. I am totally unequal to the Task. I was certainly mad or in Love or something quite as distracted as either, to promise an undertaking of this kind. I beg You to have the Goodness to excuse me, and to apply to your dearest friend, who will throw more light on this subject in one Line, than I could do in many pages of my flummery.
     Thus much I must say for this Country, that upon this Occasion (I mean the last Surrender) they have discovered much Joy and satisfaction. Some are affected to America upon principles which a Love of Liberty and an attachment to the Dignity and Rights of Humanity alone can inspire. These are few in number. Others would love Us if they had less Money in the English funds. Some are too rich to trouble their heads about America—others too poor, tho’ perhaps well disposed, to aid her. Some would trade if they dare. Others are governed by the immense profits in view. As to national Affection, extended one Jot or tittle farther than an Idea of Gain, it is a mere Chimera. Nations collectively are not capable of this noble Sentiment, and Policy is often employed to smother and extinguish the first dawnings of it. The History of the Policy of most Governments seems to be little else than a portrait of the worst passions of the human Heart, a Compound of the Intrigues, Subtleties, Subterfuges and Caprices of the weak, the wicked, and the great, and the Blood and Treasure of poor miserable Mankind must flow in Torrents to support their nefarious System. Such is the Lot of Humanity. Who can mend it? I know not.
     I have not as yet seen my dear Friend Mr. Storer. I am impatient to see him, and not less so to enquire of him, which of the Betsy’s it is that belongs to me, as all parties are agreed, You inform me, Madam, that it is one of that Name. I beseech You to gratify my Curiosity in sending me her Name: otherwise I shall be fidgeting for six Months and perhaps fall in Love with some one of that Name upon the Strength of it.—Are none of the young Ladies of Braintree about entering into Wedlock or courted? For Heaven’s sake what do the young Gentlemen mean? Are there not five Suitors to be found, possessed of Accomplishments and Virtues sufficient to render themselves agreable to the amiable five, who live at the foot of Penns Hill, by the Church, down a Hill and on the Farms? If I saw the least possible Chance for myself; if I was not so old and advanced in life as to be indifferent; if I had not set my Heart upon living in the Woods upon my Return, I would begin to make Propositions at least to one. My best Love to them all. God bless them with good Husbands. Much Duty and Respect where due. With the most perfect Esteem, I have the honour to be, Madam, your most humble Servant,
     
      North Common
     
     
      Excuse haste and Errors and so much of love affairs.
     
    